PER CURIAM.
Sergio Polo appeals the summary denial of his motion for postconviction relief. We reverse.
Polo claims that forty victim injury points were improperly added to his score-sheet. If Polo’s claim is true, he is entitled to relief. See Karchesky v. State, 591 So.2d 930 (Fla.1992); Morris v. State, 605 So.2d 511 (Fla. 2d DCA 1992). The trial court’s order of denial does not conclusively refute Polo’s claim. Accordingly, we reverse and remand for further proceedings in accordance with Morris.
Reversed.
DANAHY, A.C.J., and SCHOONOVER and PATTERSON, JJ., concur.